Citation Nr: 0833173	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
the knees.  

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.	Entitlement to an increased rating for the residuals of a 
fracture of the sternum, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to June 
1958. He also had active duty for training from April to 
August 1979.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005. He also had a hearing at the 
RO and a transcript of that hearing is also on file.

The Board denied the appellant's claims in a November 2006 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a January 
2008 Order, following a Joint Motion for Remand (Joint 
Motion).  The parties requested that the Court vacate the 
Board's decision.  The Board is to satisfy the duty to assist 
and determine whether additional records relating to the 
veteran's claim, to include any relevant records from the 
U.S. Naval Hospital in Corpus Christi, Texas, be obtained.  
The Court granted the Joint Motion and remanded the case to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted, the Board denied the veteran's claims.  Subsequent 
to the denial, the veteran submitted copies of records of the 
treatment that he received following his automobile accident 
in 1956.  The records were reportedly obtained from the 
National Personnel Records Center since the last request made 
by VA in 2002.  These records had not been associated with 
the claims file prior to the November 2006 decision and the 
Board has been instructed to determine if additional records 
relating to the veteran's claim might be available.  

Review of the copies of treatment records obtained by the 
veteran include a nurse's note dated in May 1956 that the 
veteran complained that his back was hurting.  This is the 
only evidence of back pain while the veteran was on active 
duty.  In March 2003, a VA examiner rendered an opinion that 
he did not believe that it was as likely as not that the 
degenerative disease of the back stemmed from the automobile 
accident in 1956.  That examiner did not; however, have the 
treatment records recently associated with the claims file 
available for review.  It is believed that an additional 
medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National 
Personnel Records Center to insure that 
there are no additional records of any 
treatment that the veteran received in 
service.  The request should insure that 
all records from the Naval Hospital in 
Corpus Christi, Texas have been obtained.  

2.  The RO/AMC should arrange for the 
veteran's claims file to be reviewed by 
a VA physician, preferably the same 
physician who rendered the medical 
opinion in March 2003.  If that 
examiner is not available, a similarly 
situated examiner should be utilitized.  
The examiner should be requested to 
render an opinion regarding whether it 
is at least as likely as not 
(probability 50 percent or greater) 
that any current back disability is 
related to the automobile accident in 
May 1956, including the lone complaint 
of back pain shown in the nursing 
notes.  The claims folder should be 
made available for review in connection 
with this attempt to get an opinion.  
The examiner should provide complete 
rationale for any opinion offered.  If 
an examination is indicated in order to 
enter an informed opinion, such 
examination should be scheduled in 
accordance with applicable procedures.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



